Title: Elbridge Gerry to Abigail Adams, 14 July 1797
From: Gerry, Elbridge
To: Adams, Abigail


        
          My dear Madam
          Cambridge 14th July 1797
        
        I am honored by your letter of the 8th, & am much obliged to you for the kind interest you have manifested in my concerns; & for the communications contained in the letter & documents.
        Whatever may have been the reasons which induced some of the senators to vote against me, if they were influenced by a due regard

to the publick welfare, & their opinions in this instance were even erroneous, they did no more than their duty; & I shall honor them, for their independent conduct: but you know, madam, & the first friend of yourself & of this country knows, that interest, prejudice, envy, & even pique, have often great effect on great men; & much more, on those who are not blessed with remarkable powers of discrimination. I dissented to the Constitution, it is true, and seven states were dissatisfied with it, for the reasons which influenced me. I was then a representative of this State; saw, or thot I saw a disposition in many of the Convention to have an indifinite Constitution; brot forward, with several others, motions to make it explicit; & saw every motion, to this effect, negatived; & under such circumstances, I could not, consistently with a sense of duty to my country, assent to the constitution, as it stood, & have therefore been abused ever since. admitting I was in an error, had I voted for it under such impressions, I should have sunk in my own esteem & have not risen again: but conscious of the rectitude of my intentions, I have never repented, a moment, of my vote on that occasion, & have since seen the constitution amended, as I wished, & the illiberality of those retaliated, who denied me the right of deliberating freely, & of exercising my judgment, when my country demanded it. but is there not, madam, an intimate difference, between voting on a bill for a constitution, & negotiating in behalf & under the instructions of a supreme executive? Can any candid mind, judging of my whole political conduct, & even of that part of it, liberally, draw from it such inferences as some gentlemen of the Senate have on this occasion? perhaps it may, but I flatter myself it will hereafter discover its error. I am happy however, to find, that these gentlemen who have manifested such an unfavorable opinion of me, are not of that description, who will “abuse the government, or calumniate its officers”: such characters I dislike, whether for or against me.
        I regret exceedingly the impossibility of my paying my respects to the President, & yourself Madam, before my embarkation for Europe; but have taken a passage in the ship Union of Boston for Rotterdam, which is not yet provided with a captain, & the owner, Capt Fellows, supposes she will sail in ten days from this date.
        My dear Mrs Gerry has shewn great fortitude, in urging my acceptance: her distress, at the first notice of my appointment, rendered it impossible for me to accept without her solicitation. having this, & the promise of her sister to come from New york & reside

with her in my absence, my mind is eased in some degree of a heavy burthen. may God grant to her & my petits, in my absence, comfort & happiness.
        If the President or you, my dear madam, have any particular commands in Europe, I shall depend on the honor of executing them, & remain with the highest sentiments of esteem & respect, in which Mrs Gerry requests to join, your most / obedt & very / huml sert
        
          E Gerry
        
      